In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2037
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

TYRONE WALLACE,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 01 CR 196—William J. Hibbler, Judge.
                          ____________
    ARGUED JANUARY 10, 2003—DECIDED APRIL 16, 2003
                    ____________


 Before EASTERBROOK, MANION, and KANNE, Circuit
Judges.
  KANNE, Circuit Judge. A jury convicted Tyrone Wallace
of being a felon in possession of a firearm while having
three prior violent felony convictions. The district court
sentenced him to 300 months imprisonment for the of-
fense. In this appeal he raises three issues: (1) that the
district court erred in ordering him to turn over to the
government a prior statement of a defense witness, (2)
that his Sixth Amendment right to a speedy trial was
violated, and (3) that the district court wrongly applied the
armed-career-criminal statute to enhance his sentence. We
reject each claim and affirm both his conviction and sen-
tence.
2                                               No. 02-2037

                        I. History
  The charge in this case arose out of an incident that
occurred at the Chicago apartment of Carolyn Kirkman
on the night of April 26, 1999. Wallace spent much of that
day in and around Kirkman’s apartment. The two had four
children together, and Wallace made frequent visits to the
apartment, but he did not live there. Around 10:00 p.m.
on the evening of the 26th, Kirkman left the apartment
for work and Wallace stayed behind. At some point after
Kirkman left, Wallace went on a walk through the neigh-
borhood and encountered Ruby West, who was pregnant
at the time. He invited West back to Kirkman’s apartment
to watch videotapes.
  When they reached the back porch of the Kirkman’s
apartment, Wallace retrieved a gun from above the door
and pointed it at West’s head. He threatened to shoot her
in the abdomen and kill her baby unless she performed
oral sex on him. West began to comply with the demand,
when one of Kirkman’s children, from inside the apart-
ment, told Wallace that he was wanted on the telephone.
  Wallace ordered West to go with him into the apart-
ment. While Wallace was on the phone, or soon after, West
was able to escape. When she got out of the apartment,
she spotted two police officers and ran toward them yell-
ing that Wallace had a gun. Officers Grassi and Dougherty
spoke briefly with West and then went to the apartment
and knocked on the door. Wallace opened the door and let
them inside. Once the officers were inside the apartment,
Wallace became belligerent, and the police were forced
to place him in handcuffs. After restraining Wallace, Officer
Dougherty conducted a visual sweep of the apartment.
He noticed a gun holster on the kitchen window sill, and
while going to retrieve the holster, he spotted a nine-
millimeter pistol lying on the kitchen floor. Both items
were seized, and the officers placed Wallace under arrest.
No. 02-2037                                               3

He was charged by the State of Illinois for possession of
the pistol, but the State did not proceed with that charge.
  Nearly a year later, on March 6, 2001, a federal grand
jury returned a one-count indictment charging Wallace
with being a felon in possession of a firearm at a time
when he had three previous convictions for violent fel-
onies, in violation of 18 U.S.C. §§ 922(g) and 924(e)(1)
(2003). On October 11, 2001, following a two-day trial, the
jury convicted him, and he was sentenced to 300 months
imprisonment.


                       II. Analysis
A. Disclosure of Defense Investigator’s Report
  Before trial, Wallace moved to suppress the admission
of the pistol into evidence on the ground that the war-
rantless search of the apartment violated the Fourth
Amendment. The government argued that Wallace lacked
a reasonable expectation of privacy in the apartment be-
cause it was Kirkman’s residence, not his. At the begin-
ning of the suppression hearing, the government in-
formed the district court that if the defendant called Kirk-
man to testify as a witness, it would request a copy of
a defense investigator’s report of a prior interview with
Kirkman in which she discussed, among other things, the
frequency of Wallace’s visits to the apartment. Wallace
objected, arguing only that there was no rule requiring
reciprocal discovery or disclosure of witness statements
by the defense in a criminal case. The court disagreed and
ordered that after Kirkman testified, the investigator’s
report must be turned over to the government. The govern-
ment did not use the report at the suppression hearing. At
trial, however, the government did use it to impeach Kirk-
man when her testimony conflicted with statements rec-
orded in the investigator’s report.
4                                                    No. 02-2037

  Wallace now contends that the district court erred in
ordering him to disclose the investigator’s report and that
this error denied him a fair trial. As he did in the dis-
trict court, Wallace insists that there is no rule of recip-
rocal discovery of defense witness statements in criminal
cases. He is wrong, of course. Federal Rule of Criminal
Procedure 26.2(a) provides:
      After a witness other than the defendant has testified
      on direct examination, the court, on motion of a party
      who did not call the witness, must order an attorney
      for the government or the defendant and the defen-
      dant’s attorney to produce, for the examination and
      use of the moving party, any statement of the witness
      that is in their possession and that relates to the sub-
      ject matter of the witness’s testimony.
FED. R. CRIM. P. 26.2(a) (emphasis added).
  Wallace does not argue that Rule 26.2 is inapplicable
to this case; indeed, he does not cite or even mention Rule
26.2 at all. In reviewing the record, we find no reason
why Rule 26.2 would not require Wallace to disclose the
report. Subsection (g) of the rule makes clear that it ap-
plies in suppression hearings. FED. R. CRIM. P. 26.2(g).
Further, it is apparent that the defense investigator’s re-
port qualifies as a “statement” of the witness under the
definition of that term provided in subsection (f)(2) of the
rule.1


1
    Rule 26.2(f) provides:
      “As used in this rule, a witness’s ‘statement’ means:
          (1) a written statement that the witness makes and
          signs, or otherwise adopts or approves;
          (2) a substantially verbatim, contemporaneously re-
          corded recital of the witness’s oral statement that is
                                                    (continued...)
No. 02-2037                                                   5

  Instead of discussing Rule 26.2, Wallace contends that
requiring reciprocal discovery of defense witness state-
ments violates his Fifth and Sixth Amendment rights. But
he fails to acknowledge that this argument was rejected
by a unanimous Supreme Court in United States v. Nobles,
422 U.S. 225, 234, 240 (1975). In Nobles, the Court held
that ordering a defendant to turn over a defense inves-
tigator’s report of interviews with witnesses did not vio-
late the Fifth Amendment because it was not equivalent
to compelling information from the defendant. Id. at 234.
And the Court held that such an order did not violate the
Sixth Amendment because there was no intrusion on the
attorney-client relationship that impaired counsel’s abil-
ity to provide effective representation. Id. at 240. Indeed,
Nobles was a basis on which Rule 26.2 was added to the
Federal Rules of Criminal Procedure. See FED R. CRIM. P.
26.2 advisory committee’s note.
  Wallace’s argument that the district court’s order vio-
lated the work-product rule is equally unpersuasive. Rule
26.2 contains no general work-product exception. See 2A
WRIGHT, FEDERAL PRACTICE AND PROCEDURE § 437, at 217
(3d. ed. 2000). Rather, 26.2(c) provides that if the party
calling the witness claims that the prior witness statement
contains privileged information, the district court shall
review the statement in camera and excise any portions
that are in fact privileged. FED. R. CRIM. P. 26.2(c) Wallace
never requested that the district court review the state-



1
    (...continued)
            contained in any recording or any transcription of a
            recording; or
          (3) the witness’s statement to a grand jury, however
          taken or recorded, or a transcription of such a state-
          ment.”
FED. R. CRIM. P. 26.2(f).
6                                              No. 02-2037

ment and redact potentially privileged material; rather,
he simply maintained that no reciprocal discovery was
required. Rule 26.2 provides adequate safeguards to pro-
tect attorney work-product, see Goldberg v. United States,
425 U.S. 94, 106 (1976) (noting that “the primary policy
underlying the work-product doctrine . . . is adequately
safeguarded by the Jencks Act,” which was incorporated
into Rule 26.2) but Wallace, for whatever reason, simply
chose not to use those safeguarding procedures.


B. Sixth Amendment Right to a Speedy Trial
  Wallace was arrested by state authorities on April 26,
1999. The federal indictment was returned on March 6,
2001, and the case went to trial on October 9, 2001. Wallace
contends that the nearly two-year delay between his
state arrest and the return of the federal indictment vio-
lated his Sixth Amendment right to a speedy trial.
  The Sixth Amendment provides that “[i]n all criminal
prosecutions, the accused shall enjoy the right to a
speedy and public trial.” U.S. CONST. amend. VI. It is well-
settled that the Sixth Amendment speedy-trial right has
no application prior to arrest or indictment. Doggett v.
United States, 505 U.S. 647, 655 (1992); United States v.
MacDonald, 456 U.S. 1, 6 (1982). Wallace’s claim is based
on the assumption that his speedy-trial right was trig-
gered when he was arrested on April 26, 1999. But that
arrest was made by state authorities on a state charge,
and therefore does not start the Sixth Amendment speedy
trial clock for purposes of the subsequent federal charge.
United States v. Dickerson, 975 F.2d 1245, 1252 (7th Cir.
1992) (“The . . . period between [defendant’s] arrest by
state authorities on state charges and the return of the
federal indictment cannot be the basis of a Sixth Amend-
ment claim.”). Wallace’s right to a speedy trial on the
federal charge did not arise until the federal indictment
No. 02-2037                                                7

issued on March 6, 2001, when the formal prosecution of
the federal charge began. See Doggett, 505 U.S. at 655.
Thus, we find no violation of Wallace’s Sixth Amendment
rights.
  It is of course true that, while not creating a Sixth
Amendment issue, “delay prior to arrest or indictment
may give rise to a due process claim under the Fifth Amend-
ment.” MacDonald, 456 U.S. at 7 (citation omitted). Wal-
lace, however, has made no due process claim in this
appeal. Even if he had, we doubt he would be entitled to
relief. To have his indictment dismissed on due-process
grounds, Wallace would have had to show that (1) the pre-
indictment delay caused substantial prejudice, and (2)
“the delay was an intentional device to gain tactical ad-
vantage over the accused.” Dickerson, 975 F.2d at 1252
(quoting United States v. Marion, 404 U.S. 307, 324 (1971)).
We see no evidence that would lead us to believe he
has suffered substantial prejudice or that the govern-
ment used the delay to gain an advantage.


C. Sentence Enhancement
  At sentencing, the district court determined that Wal-
lace was eligible for the armed-career-criminal sentence
enhancement provided in 18 U.S.C. § 924(e). Under this
provision, a defendant who violates 18 U.S.C. § 922(g), and
who has at least three prior convictions for violent fel-
onies or serious drug offenses, is subject to a mandatory
minimum sentence of fifteen years and an elevated offense
level for the § 922(g) conviction. 18 U.S.C. § 924(e) (2003);
U.S.S.G. § 4B1.4 (2003). The district court held that Wal-
lace qualified for the enhancement based on three prior
violent felony convictions: a 1990 Illinois aggravated-
battery conviction, a 1993 Illinois second-degree-murder
conviction, and a 1993 Illinois unlawful-restraint con-
viction. On appeal, Wallace concedes that aggravated bat-
8                                              No. 02-2037

tery and second-degree murder qualify as violent fel-
onies, but he maintains that the district court erred in
classifying unlawful restraint as a violent felony.
  Whether a prior offense qualifies as a “violent felony” is
a question of law that we review de novo. United States
v. Bryant, 310 F.3d 550, 552 (7th Cir. 2002). Under the
armed-career-criminal statute, “violent felony” includes
any felony that “(i) has as an element the use, attempted
use, or threatened use of physical force against the per-
son of another; or (ii) is burglary, arson, or extortion,
involves use of explosives, or otherwise involves conduct
that presents a serious potential risk of physical injury to
another.” 18 U.S.C. 924(e)(2)(B) (emphasis added).
  Under the Illinois Criminal Code, “[a] person commits
the offense of unlawful restraint (a class 4 felony) when he
knowingly without legal authority detains another.” 720
ILLINOIS COMP. STAT. § 5/10-3 (2003). Because the use or
threat of physical force is not an element of this offense,
see People v. Bowen, 609 N.E. 2d 346, 361 (Ill. App. 1993),
we must determine if it “otherwise involves conduct that
presents a serious potential risk of physical injury to
another.” 18 U.S.C. § 924(e)(2)(B)(ii). In doing so, we look
to the crime’s statutory elements, without considering the
underlying facts of the conviction. Taylor v. United States,
495 U.S. 575, 600 (1990); United States v. Fife, 81 F.3d 62,
64 (7th Cir. 1996).
  Wallace argues that unlawful restraint is not a violent
felony because one can commit the offense in non-violent
ways—for instance, through deception, trickery, or fraud.
But this reasoning ignores the fact that the statute’s
“otherwise” clause focuses on the “potential” for physical
injury, not whether physical injury actually or necessarily
results from the commission of the offense. United States
v. Franklin, 302 F.3d 722, 724 (7th Cir. 2002). We have
held that “ ‘in determining whether an offense falls under
No. 02-2037                                                  9

the “otherwise” clause, the benchmark should be the pos-
sibility of violent confrontation, not whether one can
postulate a nonconfrontational hypothetical scenario.’ ” Fife,
81 F.3d at 64 (quoting United States v. Davis, 16 F.3d
212, 217 (7th Cir. 1994)).
  Our recent decisions finding that escape qualifies as a
crime of violence are instructive. See Bryant, 310 F.3d at
554; Franklin, 302 F.3d at 725. In Franklin, we noted
that the potential for physical injury exists when the
crime of escape is committed because “ ‘[a] defendant . . . in
evading those trying to recapture him, may feel threa-
tened by police officers, ordinary citizens, or even fellow
escapees. Consequently, violence could erupt at any time.’ ”
302 F.3d at 724 (quoting United States v. Gosling, 39 F.3d
1140, 1142 (10th Cir. 1994)). A similar potential for vio-
lence exists when one private citizen unlawfully restrains
another’s liberty against his or her will. No doubt in
many cases of unlawful restraint, the assailant actually
uses force to restrain the victim. See, e.g., People v. Alvara-
do, 600 N.E.2d 1236, 1237 (Ill. App. 1992) (defendant con-
victed of unlawful restraint for grabbing victim’s neck
and choking her when she said she was ready to go home);
People v. Williams, 582 N.E.2d 1158, 1160 (Ill. App. 1991)
(defendant convicted of unlawful restraint for grabbing
victim around the waist and holding her so that she
could not leave). The risk of physical injury in these sit-
uations is obvious. But even in cases where the assailant
attempts to restrain the victim without the use or threat
of force, the potential exists that the victim may resist
the assailant’s efforts and try to escape. The assailant
then may resort to force in an effort to prevent the vic-
tim from leaving.
  In sum, we think that a situation where one person
restrains another against his or her will presents a “se-
rious potential risk of physical injury,” whether it be in
the initial restraint or the possible resulting confrontation
10                                            No. 02-2037

between assailant and victim if the victim attempts to
leave. Therefore, we find that the Illinois crime of unlaw-
ful restraint is a “violent felony” for the purposes of the
armed-career-criminal statute. The district court properly
applied the sentence enhancement to Wallace.


                    III. Conclusion
  For the foregoing reasons, Wallace’s conviction and sen-
tence are AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—4-16-03